Affirmed and Memorandum Opinion filed November 13, 2003








Affirmed and Memorandum Opinion filed November 13,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00527-CR
____________
 
MI CHA DEHUES,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
1155712
 

 
M E M O R A N D U M  
O P I N I O N
After a jury trial, appellant was convicted of the offense of
prostitution, and sentenced on April 10, 2003, to 10 days in the Harris County
Jail and a fine of $1000.
On October 16, 2003, this court ordered a hearing to
determine why appellant's counsel had not filed a brief in this appeal.  On November 4, 2003, the trial court
conducted the hearing.  The record of the
hearing was filed in this court on November 7, 2003.
The trial court found appellant has abandoned her appeal
without making the necessary arrangements for filing a brief.




On the basis of those findings, this court has considered the
appeal without briefs.   See Tex. R. App. P. 38.8(b).
The case is before us without a reporter=s record or bill of exception.  We find no fundamental error.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed November 13, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.
Do Not Publish C Tex. R. App.
P. 47.2(b).